Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 1 of 15
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 06/17)

 

I. (a) PLAINTIFFS
Christopher Martinez

(b) County of Residence of First Listed Plaintiff

Montgomery

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Scoit M. Pollins, Pollins Law, 303 W. Lancaster Ave., Ste. 1C, Wayne, PA

19087, 610-896-9909, scott@pollinslaw.com

DEFENDANTS

Attorneys (If Known)

 

The IFA Group, Inc. and Joseph McOwen

County of Residence of First Listed Defendant —__
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

Ol U.S. Government % 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 O 1. Incorporated or Principal Place G4 O4
of Business In This State
O 2 U.S. Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place O5 O85
Defendant (Undicate Citizenship of Parties in Nem III) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Onty) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Dmg Related Seizure [4 422 Appeal 28 USC 158 O 375 False Claims Act
120 Marine OG 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC

130 Miller Act

420 00000

© 315 Airplane Product

Product Liability

 

 

140 Negotiable Instrument Liability © 367 Health Care/
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
151 Medicare Act 330 Federal Employers’ Product Liability
152 Recovery of Defaulted Liability 1 368 Asbestos Personal
Student Loans O 340 Marine Injury Product
(Excludes Veterans) 1 345 Marine Product Liability
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits 1 350 Motor Vehicle 370 Other Fraud
(1 160 Stockholders’ Suits 1 355 Motor Vehicle 4 371 Truth in Lending
190 Other Contract Product Liability F380 Other Personal
© 195 Contract Product Liability | 360 Other Personal Property Damage
1 196 Franchise Injury 1 385 Property Damage
1 362 Personal Injury - Product Liability
Medical Malpractice
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus:

O 220 Foreclosure

C 230 Rent Lease & Ejectment
( 240 Torts to Land

(1 245 Tort Product Liability
O 290 All Other Real Property

 

© 441 Voting

© 442 Employment

© 443 Housing/
Accommodations

© 445 Amer. w/Disabilities -
Employment

CF 446 Amer. w/Disabilities -
Other

OC 448 Education

 

O 463 Alien Detainee

510 Mations to Vacate
Sentence

7 530 General

O 535 Death Penalty

Other:

& 540 Mandamus & Other

O 550 Civil Rights

O 555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

0 690 Other

28 USC 157

PROPERTY RIGHTS

 

O 820 Copyrights

830 Patent

1 835 Patent - Abbreviated
New Drug Application

©) 840 Trademark

 

LABOR

 

710 Fair Labor Standards

Act

© 720 Labor/Management
Relations

1 740 Railway Labor Act

1 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

791 Employee Retirement
Income Security Act

C1 861 HIA (1395ff)

O 862 Black Lung (923)

O 863 DIWC/DIWW (405(g))
CG 864 SSID Title XVI

CT 865 RSI (405(g))

SOCIAL SECURITY

FEDERAL TAX SUITS

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

© 462 Naturalization Application

4 465 Other Immigration
Actions

 

 

 

372%(a))

400 State Reapportionment

410 Antitrust

O 430 Banks and Banking

& 450 Commerce

460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

© 490 Cable/Sat TV

(1 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

1 895 Freedom of Information
Act

OF 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

(1 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Onlv)

 

 

 

 

 

 

 

 

 

 

 

1 Original O12 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Tyansferredfrom © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File
Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Fair Labor Standards Act
VI. CAUSE OF ACTION Brief description of cause:
Unpaid overtime and unpaid wages
VIT. REQUESTED IN (4 CHECK IF THIS IS A CLASS ACTION DEMANDS , J a CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, FR.Cv.P. Te be deteryped surypeMAND: Yes No
VUI. RELATED CASE(S) ee’ /
IF ANY ee instructions): {
JUDGE afl fL\ ; — boc MBER
DATE PUREE AEROR NEM OF ba, \
05/22/2019 eb —l _
FOR OFFICE USE ONLY ‘
AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 2 of 15
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 328 Spring Street, Royersford, PA 19468
Address of Defendant: 1990 Route 206, Southampton, NJ 08088
Place of Accident, Incident or Transaction: PA, NJ and DE (states where repo drivers worked)
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 
    
 

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [_] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / [2] is not p,related,to anf cdse now ing or within one year previously terminated action in

this court except as noted above. \ \

05/22/2019 ~ Forse PA76334

DATE:

——ee

 

 

   

Attorney-diLaw / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL; (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury
Labor-Management Relations Other Personal Injury (Please specify):
Civil Rights Products Liability

Habeas Corpus Products Liability — Asbestos
Securities Act(s) Cases . All other Diversity Cases
Social Security Review Cases (Please specify):

DOOOOOOOOO *

 

HIOOOOOOOOOO *

—

All other Federal Question Cases
(Please specify): Wage/hour class/collective action

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I Scott M. Pollins

4 , counsel of record or pro se plaintiff, do hereby certify:

| Pursuant to Local Civil Rule 53.2, § 3(c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs: CoS

Relief other than monetary damages is sought.

 

05/22/2019 PA76334

DATE: fi
Attorney-at-Law / Pro Se Plaintiff i Attorney ID. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 3 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Cp 1&tophor Marin CZ CIVIL ACTION

nay, Tite hl wi
Nhe 74 Sool Meoiven | .

In accordarfce with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. a)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse iP oft Lge hr form for a getailed,expl AVE

management cases.) Cll VUCECST Ca COC OO CY} on

(f) Standard Management — Cases that do not fall into any one of the other tracks.

afaal4 S tt Ellas

 

   

 

 

Date Attorney-at-law ‘Ator ey for : Bree le
Gl0-EU0-709_ GPS 7TMN0 sullen 7 (9 Ufo CEWT]
Telephone FAX Number E-Mail Jeltvese

(Civ. 660) 10/02
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 4 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CHRISTOPHER MARTINEZ, on behalf :
of himself and others similarly situated

 

Plaintiff, CIVIL ACTION NO.
Vv.
JURY TRIAL DEMANDED
THE IFA GROUP, INC.
and

JOSEPH McOWEN

Defendants

COMPLAINT

I. INTRODUCTION

1. Plaintiff, Christopher Martinez (Martinez), on behalf of himself and
similarly situated current and former employees of Defendant, The IFA Group, Inc.
(IFA), is suing IFA and its president and owner Joseph McOwen (McOwen) under the
Fair Labor Standards Act (FLSA), 29 U.S.C. §201, et seq., the Pennsylvania Minimum
Wage Act (PaMWA), 43 P.S. §333.101, et seq., the Pennsylvania Wage Payment and
Collection Law (PaWPCL), 43 P.S. § 260.1, et seq., the New Jersey Wage Payment Law,
N.J.S.A. 34:11-4.1, ef seg. (NJWPL), the New Jersey Wage and Hour Law, N.J.S.A.
§34:11-56a, et seg. (NJWHL), the Delaware Wage Payment and Collection Act, 19 Del.
C. 1953, § 1101, et seg. (De WPCA), and the Delaware Minimum Wage Act, 19 Del.
Code Ann. §§ 901, et seq., (De MWA), and for unjust enrichment. Martinez seeks all
relief against IFA and McOwen that he and his similarly situated current and former IFA
employees are entitled to, including an order permitting this case to proceed as a
collective action under the FLSA and as a class action under the PAMWA, NJWHL, and

DeMWA, prompt notice to all potential collective and class action members, unpaid
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 5 of 15

overtime/wages, liquidated damages, interest, attorney’s fees and costs, and such other
. relief as the Court shall deem proper.
Il. JURISDICTION AND VENUE

2. This Court has jurisdiction over Martinez’s FLSA claims pursuant to 28
U.S.C. §1331 and 29 U.S.C, §216(b). This Court has jurisdiction over Martinez’s state
law claims pursuant to 28 U.S.C. § 1367(a).

3. This lawsuit properly lies in the Eastern District of Pennsylvania pursuant
to 28 U.S.C. §1391(b) because the claims arose in this judicial district and IFA regularly
does business in this judicial district.

Til. PARTIES

4, Martinez resides in Royersford PA.

5. IFA is New Jersey corporation and a full-service recovery agency whose
headquarters are at 1990 Route 206, Southampton, NJ, 08088-3546. IFA provides
collateral recovery and transportation services company to its clients and employs a team
of nationally accredited professionals skilled in field investigation and skip tracing.

6. IFA is an employer engaged in interstate commerce or in the production of
goods for commerce. IFA has gross operating revenues exceeding $500,000 (exclusive of
excise taxes at the retail level which are separately stated). IFA is an employer covered
by the FLSA, the PaMWA, the PaWPCL, the NJWPL, the NJWHL, the DeMWA, and
the DeWPCA.

7. McOwen is the president and owner of IFA.
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 6 of 15

8. Upon information and belief, McOwen has and had an active role in
overseeing IFA’s day-to-day operations, including the setting, payment, and approval of
compensation for IFA repossessors, including Martinez.

IV. FACTUAL BACKGROUND

A. Martinez

5. Martinez worked as a repossessor for IFA from approximately September
2016 through June 2018 and is an employee covered by the FLSA, the PaMWA, the
PaWPCL, the NJWPL, NJWHL, the DeMWA, and the DeWPCA

10. | Martinez repossessed automobiles and related property exclusively in
Pennsylvania for IFA.

11. IFA paid Martinez a piece-rate for each item of property he repossessed.

12. | When he was not repossessing cars for IFA, Martinez also worked at the
IFA location in Pottstown (Pottstown lot) Monday through Friday typically between the
hours of noon to 3 p.m.

13. | McOwen agreed to pay Martinez $15/hour for every hour he worked at the
Pottstown lot.

14. In 2016, IFA paid Martinez about $45,000. In 2017, IFA paid Martinez
about $41,000. Before firing Martinez in March 2018, IFA paid him about $9,000.

15. Throughout Martinez’s employment at IFA, he regularly worked more
than 40 hours each week.

16. In fact, Martinez regularly worked at least 75-80 hours/week.

17. Upon information and belief, IFA did not pay Martinez any compensation,

including overtime compensation, for any of the hours he worked in excess of 40 hours
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 7 of 15

each work week with the exception of being paid overtime for work he performed during
the week of September 25, 2016 to October 1, 2016.

18. Upon information and belief, IFA did not pay Martinez for time spent
working at the Pottstown lot.

19. Upon information and belief, IFA failed to pay the agreed upon $15/hour
for every hour Martinez at the Pottstown lot.

B. FLSA, PaMWA, PaWPCL, NJWPL, NJWHL, DeWPCA and DeMWA
group claims for unpaid overtime

20. | Upon information and belief, IFA employed Martinez’s similarly situated
repossessors to work exclusively in Pennsylvania, New Jersey, or Delaware, and paid
them a piece-rate for each item of property they repossessed.

21.  Atall relevant times, Martinez and his similarly situated repossessors were
non-exempt employees of IFA within the meaning of the FLSA, PaAMWA, PaWPCL,
NJWPL, NJWHL, the DeMWA, and the DeWPCA.

22. Upon information and belief, Martinez’s similarly situated repossessors
regularly worked at least 75-80 hours/week. Upon information and belief, IFA does not
pay and continues to not pay Martinez’s similarly situated repossessors any
compensation, including overtime compensation, for any of the hours they worked and
work in excess of 40 hours each work week.

23. | Upon information and belief, IFA has maintained these improper pay
practices for at least the past three years and likely farther in the past than that.

24. IFA willfully violated and is willfully violating the FLSA, the PAMWA,
the PaWPCL, the NJWPL, the NIWHL, the DeMWA, and the DeWPCA by failing to

pay its non-exempt repossessors (including Martinez) any compensation, including
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 8 of 15

overtime compensation, for hours they worked in excess of 40 hours/week and by
maintaining firm policies that violate the FLSA, the PAMWA, the PaWPCL, the NJWPL,
the NJWHL, the DeMWA, and the DeWPCA.

25. IFA showed reckless disregard for the fact that their failure to pay
Martinez and his similarly situated repossessors the appropriate overtime compensation
was in violation of the law.

26. IFA’s conduct in failing to pay Martinez and his similarly situated
repossessors properly was and is not based upon any reasonable interpretation of the law.

27. Martinez brings this lawsuit pursuant to 29 U.S.C. §216(b) as a collective
action on behalf of all IFA repossessors who, during any workweek since March 30,
2016, worked more than 40 hours and were not properly paid by IFA.

28. Martinez also brings this lawsuit as a class action pursuant to the PAMWA,
the PaWPCL, the NIWPL, the NJWHL, the DeMWA, and the DeWPCA on behalf of all
IFA repossessors who, during any workweek since May 22, 2016, worked more than 40
hours and were not properly paid by IFA.

29. Martinez and other members of the collective and class are ‘similarly
situated’ because IFA subjected them all to the common employment practices
summarized above and because resolution of the unpaid overtime and compensation
claims requires discovery of many common facts, including IFA’s compensation,
timekeeping and payroll practices.

30. | Upon information and belief, more than ten individuals have been
employed by IFA, including Martinez, as repossessors in the last three years and have

been wrongfully denied compensation and overtime compensation as stated above.
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 9 of 15

31. Martinez seeks certification of a class that shall include all persons who
were employed as repossessors for the three-year period prior to the date this Complaint
was filed until the date of entry of judgment in this case.

32. There are questions of law and fact common to this class, including IFA’s
liability to Martinez and his potential collective and class mates under the legal theories
set forth above.

33. As the named Plaintiff, Martinez’s claims are typical of the collective and
class because IFA improperly paid all its repossessors.

34. Martinez will fairly and adequately protect the interests of the collective
and class. Through his counsel, he has adequate resources to prosecute this litigation as
his counsel will advance all reasonable costs to prosecute this case. Additionally,
Martinez’s counsel is experienced in wage and hour matters.

35.  Acollective and class action will provide a fair and efficient method for
adjudication of this controversy because:

a. Common questions of law and fact predominate over questions
affecting only individual members.

b. The prosecution of separate actions by individual members of the class
would create a risk of inconsistent adjudications and outcomes and
which could substantially impair or impede other members of the
proposed collective and class to protect their interests.

c. The amounts in controversy are such that pooling the claims in a
collective and class action is an efficient and less costly method of
prosecuting such claims.

d. The complexity of the issues and the expenses of litigation arising
from separate claims of individual class members strongly favor class
action as a more efficient and fair method for adjudication of the class
claims.
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 10 of 15

Vv. CLAIMS
COUNT I—-FLSA

36. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

37. | The FLSA requires employers such as IFA to pay employees overtime
compensation of ‘not less than one and one-half times’ their regular rate of pay for all
hours worked over 40 in a work week. 29 U.S.C. §207(a)(1).

38. IFA violated the FLSA by failing to pay IFA repossessors (including
Martinez) any compensation, including time and a half overtime compensation, for all
hours worked in excess of 40 hours/week.

39. IFA violated the FLSA by maintaining illegal policies and practices,
including failing to pay wages owed, failing to pay overtime based on a 40-hour week
period, and improperly documenting how its employees were paid ( i.e. failing to indicate
the hours above 40 hours each IFA repossessor worked; failing to indicate IFA
repossessors received piece-rate pay, not an hourly salary as reflected on the paystubs
received from IFA, and failing to pay overtime to IFA repossessors based on their
individual piece-rate overtime rate).

WHEREFORE, Martinez seeks the following relief: 1) an orden pennsieting this
lawsuit to proceed as a collective action; 2) prompt notice of this lawsuit be given to all
potential collective members; 3) unpaid compensation damages; 4) liquidated damages;
5) interest; 6) litigation costs including attorney’s fees and expenses; and 7) such other

relief as the Court shall deem proper.
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 11 of 15

COUNT II —- PaMWA

40. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

41. | The PaMWA requires employers such as IFA to pay employees overtime
compensation of ‘not less than one and one-half times’ their regular rate of pay for all
hours worked over 40 in a work week. 43 P.S. $333.104(c).

42. IFA violated the PaMWA by failing to pay IFA repossessors (including
Martinez) any compensation, including time and a half overtime compensation, for all
hours worked in excess of 40 hours/week.

43. IFA violated the PAMWA by maintaining illegal policies and practices,
including failing to pay wages owed, failing to pay overtime based on a 40-hour week
period, and improperly documenting how its employees were paid ( i.e. failing to indicate
the hours above 40 hours each IFA repossessor worked; failing to indicate IFA
repossessors received piece-rate pay, not an hourly salary as reflected on the paystubs
received from IFA, and failing to pay overtime to IFA repossessors based on their
individual piece-rate overtime rate).

WHEREFORE, Martinez seeks the following relief: 1) an order permitting this
lawsuit to proceed as a class action; 2) prompt notice of this lawsuit be given to all
potential class members; 3) unpaid compensation damages; 4) interest; 5) litigation costs
including attorney’s fees and expenses; and 6) such other relief as the Court shall deem
proper.

COUNT II] — PaWPCL

44. _ Paragraphs 1-35 are incorporated by reference as if fully set forth herein.
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 12 of 15

45. The unpaid compensation IFA and McOwen failed to pay Martinez and
other IFA repossessors is considered wages under the PaWPCL.

46. IFA and McOwen violated the PaWPCL by failing to pay IFA
repossessors (including Martinez) any compensation, including time and a half overtime
compensation, for all hours worked in excess of 40 hours/week.

WHEREFORE, Martinez seeks the following relief: 1) an order permitting this
lawsuit to proceed as a class action; 2) prompt notice of this lawsuit be given to all
potential class members; 3) unpaid compensation damages; 4) liquidated damages; 5)
interest; 6) litigation costs including attorney’s fees and expenses; and 7) such other relief
as the Court shall deem proper.

COUNT IV —-NJWPL

47. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

48. The NJWPL requires employers such as IFA and McOwen to pay the full
amount of wages due its employees and prohibits employers from taking deductions or
withholdings from the wages of employees.

49. IFA and McOwen willfully violated the NJWPL by failing to pay the full
amount of wages to IFA repossessors (including Martinez) for all hours worked, and by
taking unlawful withholdings from IFA repossessor (including Martinez).

WHEREFORE, Martinez seeks the following relief: 1) an order permitting this
lawsuit to | as a class action; 2) prompt notice of this lawsuit be given to all
potential class members; 3) unpaid compensation damages; 4) interest; 5) litigation costs
including attorney’s fees and expenses; and 6) such other relief as the Court shall deem

proper.
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 13 of 15

COUNT V —-NJWHL

50. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

Sl. The NJWHL requires employers such as IFA and McOwen to pay
employees overtime compensation of ‘not less than one and one-half times’ their regular
rate of pay for all hours worked over 40 in a work week.

52. IFA and McOwen willfully violated the NJWHL by failing to pay IFA
repossessors compensation, including time and a half overtime compensation, for all
hours worked in excess of 40 hours/week.

53. IFA and McOwen violated the NJWHL by maintaining illegal policies and
practices, including, improperly issuing paystubs to IFA repossessors (including
Martinez) stating they only worked a 40 hours/week.

54. Asaresult of Defendants’ violations of the NJWHL, IFA repossessors
(including Martinez) have suffered damages in amounts to be determined at trial, and are
entitled to recovery of such amounts, prejudgment and post judgment interest, and
reasonable attorneys’ fees and costs pursuant to the NJWHL.

WHEREFORE, Martinez seeks the following relief: 1) an order permitting this
lawsuit to proceed as a class action; 2) prompt notice of this lawsuit be given to all
potential class members; 3) unpaid compensation damages; 4) interest; 5) litigation costs
including attorney’s fees and expenses; and 6) such other relief as the Court shall deem
proper.

COUNT VI - DeMWA
55. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

56. The DeMWA requires employer to pay all wages due to its employees.

10
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 14 of 15

57. IFA and McOwen willfully violated the DeMWA by failing to pay the full
amount of wages to IFA repossessors working in Delaware for all hours worked.

WHEREFORE, Martinez seeks the following relief: 1) an order permitting this
lawsuit to proceed as a class action; 2) prompt notice of this lawsuit be given to all
potential class members; 3) unpaid compensation damages; 4) interest; 5) litigation costs
including attorney’s fees and expenses; and 6) such other relief as the Court shall deem

proper.

COUNT VII —- DeWPCA

58. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

59. |The DeWPCA requires employers such as IFA and McOwen to pay all
wages due to its employees, 19 Del. C. 1953, § 1102, and prohibits employers from
taking deductions or withholdings from the wages of employees. 19 Del. C. 1953, § 1107.

60. IFA and McOwen willfully violated the DeWPCA by failing to pay the
full amount of wages to IFA repossessors working in Delaware for all hours worked, and
by taking unlawful withholdings from IFA repossessor.

WHEREFORE, Martinez seeks the following relief: 1) an order permitting this
lawsuit to proceed as a class action; 2) prompt notice of this lawsuit be given to all
potential class members; 3) unpaid compensation damages; 4) liquidated damages; 5)
interest; 6) litigation sosts including attorney’s fees and expenses; and 7) such other relief

as the Court shall deem proper.

11
Case 2:19-cv-02247-MMB Document1 Filed 05/22/19 Page 15 of 15

COUNT VII -— UNJUST ENRICHMENT

61. Paragraphs 1-35 are incorporated by reference as if fully set forth herein.

62.  Atall times relevant to this Complaint, IFA by its policies and practices,
benefited from, and increased its profits by failing to pay wages earned and due to
Martinez and his similarly situated repossessors at a rate not less than 1 2 times the
regular rate of pay for all work performed in excess of 40 hours in a work week.

63. IFA accepted and received the benefits of the work performed by Martinez
and his similarly situated repossessors without compensating them for said work. The
profits of IFA were unjustly enriched at the expense of Martinez and his similarly
situated repossessors.

WHEREFORE, Martinez seeks judgment for IFA’s unjust enrichment in an

amount equal to the benefits unjustly retained by IFA, plus interest on these amounts.

Respectfully submitted,

By: _ SMP2861
Scott M. Pollins (Pa. Atty. Id. No. 76334)
Tashell J. Jenkins (Pa. Atty. Id. No. 323580)
Pollins Law
303 W. Lancaster Avenue, Ste. 1C
Wayne, PA 19087
(610) 896-9909 (phone)
(610) 896-9910 (fax)

scott@pollinslaw.com (email)
tashell@pollinslaw.com (email)

Date: 5/22/2019 Attorneys for Plaintiff,
Christopher Martinez

12
